DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

This application is in condition for allowance except for the presence of Claims 17-20 which are non-elected without traverse (as outlined in the 08/25/20 Response to Election/Restriction). Accordingly, Claims 17-20 have been cancelled.

Response to Amendment

	Currently, the pending Claims are 1-10, 12-16. The examined Claims are 1-10, 12-16, with Claim 1 being amended herein.

Response to Arguments

	Applicant has mainly amended independent Claim 1 to include the subject matter of now-cancelled Claim 11 (i.e. to require that the controller is further configured to calculate the amount of water in the fuel cell stack further based on an amount of residual water in the fuel cell stack immediately after the water is discharged from the fuel cell stack).
	Accordingly, Applicant argues that the instant Claims are in condition for allowance insofar as independent Claim 1 now incorporates the aforementioned subject matter of now-cancelled Claim 11, wherein Claim 11 was previously objected to (See Pages 17-18 of the 11/09/20 Non-Final Rejection) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Pages 8-9 of Remarks). Applicant further argues that neither Lee nor Kaito (i.e. the most relevant prior art references of record) references discuss that an amount of water in a fuel cell stack is calculated based on an output power of the fuel cell stack, a maximum amount of residual water to which the amount of water in the fuel cell 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-10, 12-16 are allowed.

 The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record are Kaito et al. (US 2014/0335430) and Lee et al. (US 2015/0280260).

Kaito teaches a fuel cell system and a method of operating the fuel cell system (Title, Abstract). As illustrated in Figure 1, Kaito teaches that the fuel cell system comprises a fuel cell stack (2) which produces electric power and water through an electrochemical reaction of hydrogen, as a fuel gas, and air, as an oxidant gas ([0031]-[0034]). As illustrated in Figure 1, Kaito teaches that the fuel cell system further comprises a controller (20) which controls the fuel cell system itself ([0034]-[0035]). In an embodiment, Kaito teaches that the controller is configured to calculate an amount of water in the fuel cell stack based on the temperature of the fuel cell stack (at the time of the previous fuel cell system shutdown) and the electrical output (“output power”) of the fuel cell stack (during the previous fuel cell system startup-to-shutdown period of time) ([0065]). Kaito teaches that the controller further comprises 
Lee teaches a fuel cell system and a method of operating the fuel cell system (Title, Abstract). Lee teaches that the fuel cell system comprises a controller which, among other control operations, calculates the rate of condensate water being produced in a fuel cell stack based at least on an output power (i.e. output current), wherein the controller further takes into account a maximum amount of residual water to which the amount of water produced in the fuel cell stack converges over time into a purgeable water trap ([0040]). Lee teaches that the controller further comprises a memory which stores information therein regarding the production rate of condensate water in the fuel cell stack ([0030]-[0031]). Lee teaches that that it is specifically important to take into account the overall accumulation of water in the fuel cell system over time because when the amount of water becomes excessively large in a fuel cell stack, contact between a catalyst and a given reaction gas may become impeded such that reaction efficiency is decreased ([0009]).

However, the controller of independent Claim 1 is specifically configured to calculate an amount of water in the fuel cell stack based on all three of an output power of the fuel cell stack, a maximum amount of residual water to which the amount of water in the fuel cell stack converges over time, and an amount of residual water in the fuel cell stack immediately after the water is discharged from the fuel cell stack.

At best, Kaito, as modified by Lee, teaches that the amount of water in a fuel cell stack can be calculated, at least in part, based on the time elapsed from a previous water discharge event as indicated by the production rate of water in a fuel cell stack over time. Kaito, as modified by Lee, does not discuss any calculation or measurement of residual water remaining in a fuel cell stack immediately .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729      

/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729